DISSENTING OPINION.
The judgment of the court below should be affirmed.
Based on my long experience and observation of jury trials as a member of the bar, as a circuit judge, and as a *Page 574 
member of the Supreme Court, I can say, with confidence, that it is not within the realm of probability that the omission of the word "doubt" in this instruction had any effect whatever on the jury when it was considering the evidence and determining whether or not its verdict should be guilty or not guilty, and therefore the omission thereof from the instruction, though error, was harmless.
The reasonable doubt instruction in criminal cases is merely one of several cautionary instructions which courts began to give in the early 1800's, all to the effect that a juror should not vote to convict a defendant unless he feels sure the evidence discloses his guilt. This is only what any honest juror would do without any direction from the court.
These cautionary instructions sprang from a commendable reaction of the judges to the bloody and barbarous provisions of the criminal law of that day, all of which have long since been removed from the law either by statutes or court decisions. I do not say that these cautionary instructions should not be given, but it is a rare case in which the failure to give them, or to give them correctly, should constitute a ground for setting aside a jury's verdict.